Exhibit 10.22

CONFORMED COPY

THIRD AMENDMENT TO THE SERIES 2004-2 SUPPLEMENT

This THIRD AMENDMENT (this “Amendment”), dated as of May 9, 2007, amends the
Series 2004-2 Supplement (the “Series 2004-2 Supplement”), dated as of
February 18, 2004, as amended by the First Amendment thereto, dated as of
June 3, 2004 and the Second Amendment thereto, dated as of December 23, 2005,
and is between AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as
Cendant Rental Car Funding (AESOP) LLC), a special purpose limited liability
company established under the laws of Delaware (“ABRCF”) and THE BANK OF NEW
YORK TRUST COMPANY, N.A. (as successor in interest to The Bank of New York), a
national banking association, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2004-2 Noteholders and the Surety
Provider (in such capacity, the “Series 2004-2 Agent”), to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and the
Trustee (as amended, modified or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2004-2 Supplement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes;

WHEREAS, pursuant to Section 6.11 of the Series 2004-2 Supplement, the Surety
Provider is deemed to be the sole holder of the Series 2004-2 Notes for the
purpose of giving all consents, waivers and approvals under the Series 2004-2
Supplement and the Base Indenture on behalf of the Series 2004-2 Notes;

WHEREAS, ABRCF has requested the Trustee, the Series 2004-2 Agent and the Surety
Provider to, and, upon the effectiveness of (i) this Amendment and (ii) the
letter (the “Consent Letter”), dated as of the date hereof, among ABRCF and the
Surety Provider, ABRCF, the Trustee, the Series 2004-2 Agent and the Surety
Provider have agreed to, amend certain provisions of the Series 2004-2
Supplement as set forth herein;

WHEREAS, the parties desire to amend the Series 2004-2 Supplement (1) to
increase the Series 2004-2 Maximum Non-Program Vehicle Percentage and (2) to
reflect the name change of certain entities; and

WHEREAS, ABRCF has requested the Trustee, the Series 2004-2 Agent and each
Noteholder to, and, upon this Amendment becoming effective, ABRCF, the Trustee,
the Series 2004-2 Agent and the Surety Provider voting as the sole Noteholder
have agreed to, amend certain provisions of the Series 2004-2 Supplement as set
forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed:

1. The Series 2004-2 Supplement is hereby amended by (i) replacing the term
“Cendant Car Rental Group, LLC” with “Avis Budget Car Rental, LLC”,
(ii) replacing the term “CCRG” with “ABCR”, (iii) replacing the term “Cendant
Rental Car Funding (AESOP) LLC” with “Avis Budget Rental Car Funding (AESOP)
LLC”, and (iv) replacing the term “CRCF” with “ABRCF” in each place such terms
appear.

2. The following defined term, as set forth in Article I(b) of the Series 2004-2
Supplement, is hereby amended and restated in its entirety as follows:

“Series 2004-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 60%; provided that the Series 2004-2 Maximum Non-Program Vehicle
Percentage as of any date of determination shall be increased by a fraction,
expressed as a percentage, the numerator of which is the aggregate Net Book
Value of all Redesignated Vehicles manufactured by each Bankrupt Manufacturer
and each other Manufacturer with respect to which a Manufacturer Event of
Default has occurred and leased as of such date under the AESOP I Operating
Lease or the Finance Lease as of such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases as of such
date.

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2004-2 Supplement.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee and (iv) the Surety
Provider, as the Requisite Noteholders, shall have executed the Consent Letter
consenting hereto.

5. From and after the Amendment Effective Date, all references to the
Series 2004-2 Supplement shall be deemed to be references to the Series 2004-2
Supplement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

  AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:   /s/: Karen C.
Sclafani   Name:   Karen C. Sclafani   Title:  

Executive Vice President and

Assistant Secretary

 

  THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and as Series 2004-2
Agent   By:   /s/: Marian Onischak     Name:   Marian Onischak     Title:  
Marian Onischak